DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Due to Applicant’s amendments, all previous rejections have been withdrawn.
Allowable Subject Matter
Claims 1-8 and 10-30 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a catalyst comprising a composition comprising a compound select from Formula (I) as defined in the instant claim, and salts, optical isomers, geometric isomers, salts of isomers and derivatives thereof.  The instant claim defines over Stefani et al. and Donnelly as neither prior art teach a catalyst, nor would one of ordinary skill in the art be motivated to modify the compounds found in Stefani et al. or Donnelly to be catalysts.  It is noted that the instant specification defines catalysts comprising a composition of Formula (I) requiring a further structure (glassy carbon electrode, a carbon paste, covalent modified carbon, non-covalent modified carbon; see specification paragraphs 223-228).  The instant claim defines over Straistari et al. as Straistari et al. discloses only the excluded compound of Formula (I) in the instant claim and one of ordinary skill in the art would not be motivated to modify the compound of Straistari et al. to arrive at an instantly claimed compound of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794